DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding the limitation(s) “… consisting of exhibits a magnetic moment per atom of at least 1 B” in claim 1, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, the clause “at least a magnetic moment per atom …” is not taken to only modify the “any mixtures thereof”, but to modify both the “one or more of FeCoMn, FeCoCr, FeCoV and/or FeCoMnCr” clause and the “or any mixtures thereof” clause.  The Examiner highly recommends clarifying this on the record and/or amending the claim to make it clearer; i.e. “or any mixtures thereof, wherein said EEML exhibits a magnetic moment …”.
Regarding the limitation(s) “a magnetic moment per atom of at least 1 B” in claim 1 (and similar limitations), the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, the Examiner notes that the value of the magnetic moment per atom in Bohr magnetons very roughly correlates to a similar, bulk saturation magnetization value1.  E.g. 1.0 T in the bulk property of saturation B.  It would not be exactly 1.0 B, but somewhere in the neighborhood as illustrated by the University of Western Ontario Physics Finals question, copied below (taken from https://physics.uwo.ca/~mgc/MatSci-Assignment%203%20with%20answers.pdf ).
This is because the calculation involves several constants (NA, , ), as well as the fact that most of the elements in question (Fe, Co, V, Mn, Cr, etc.) have similar densities and atomic numbers.  The Examiner has been careful about not comparing EXACT numbers this way, but as a ‘first estimate’, the Examiner deems that there is sound basis for the assumption that saturation magnetization values in Tesla are approximate estimates of the magnetic moment per atom in Bohn magnetons.


    PNG
    media_image1.png
    641
    892
    media_image1.png
    Greyscale

The Examiner notes that Applicants use both the term average magnetic moment per atom and just ‘magnetic moment per atom’ in the claims. For the purpose of evaluating the prior art, the Examiner 
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The amended title and abstract have been entered into the file record.

Election/Restrictions
The Examiner notes that claims 20 and 21 recite(s) nominal methods of making limitations, in combination with product limitations substantially identical to those of claim 1.  As such, there is presently no undo burden in examining these, technically, divergent statutory classes of invention.  Should Applicants' amend these claims to include non-nominal apparatus and/or method limitations, these newly added claims may be subject to restriction by original presentation.

Claim Objections
Claims 16 and 20 are objected to because of the following informalities:  the abbreviation ‘EEML’ is used without it being previously clarified in that claim tree branch (i.e. either in that claim or a claim from which it depends should spell out what is meant by EEML).  Currently, EEML is only clarified in claim 1; should claim 1 be cancelled, claims 16 and 20 would be unclear.  Appropriate correction is required.
Claims 9 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the alloys recited in claim 21, does not reasonably provide enablement for how one would achieve the claimed limitations with alloys such as MnCrV or FeCrV, etc..  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This rejection can be overcome by amending claim 20 to include the limitations of claim 21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 requires an EEML consisting of a specific material.  Claim 6 requires the EEML to consist essential of one of those materials.  It is unclear what scope could be added to the breadth of ‘consisting consisting essentially of language.  This rejection can be overcome by using similar language as in claims 4, 7 and 8; i.e. “wherein the EEML is FeCoCr”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The only limitation added in claim 16 is purely nomenclature.  Regardless of what the layer is called, a product claim layer is based on the materials, structure, composition, etc. of the layer.  Calling a layer an “Epitaxially Enhanced Magnetic Layer” does not change its materials, structure or composition any more than if someone were to call it a Mickey Mouse Layer or a Super-special Super-duper Magnetic Layer.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claims 1 – 3, 7, 13 – 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worledge et al. (U.S. Patent App. No. 2011/0171493 A1).
Regarding claim 1, Worledge et al. disclose a composition comprising an epitaxially enhanced magnetic layer (EEML) consisting of one or more of FeCoMn, FeCoCr, FeCoV, FeCoMnCr or any mixtures thereof (at least Paragraphs 0018, 0019, and 0021, explicitly teaching the use of FeCoV as a distinct layer in the MR device structure), and an epitaxial control layer associated with a composition of the EEML (MgO layer 20).
	Regarding the limitation “a magnetic moment per atom of at least 1 B”, this limitation is considered met for two distinct reasons.  First, it is noted that the present language could associate this clause with only the mixtures; i.e. “ … or any mixtures thereof that exhibits a magnetic moment per atom of at least 1 B”, in which case the teaching of FeCoV is sufficient to anticipate this limitation.
	Alternatively, if we associate the magnetic moment per atom limitation to apply to both the ‘mixtures thereof’ and the FeCoV recitation, it has been held that where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively.  Therefore, the prime facie case evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112 and analogous burden of proof in MPEP 2113.
	In the instant case, there is sound basis that alloy of FeCoV inherently possess a magnetic moment per atom of 1 B or greater, especially if formed on an MgO layer.  The Examiner’s support for this position is Applicants’ disclosure and claim which appear to recite that any FeCoV alloy composition is sufficient to meet this limitation.
	Regarding claim 2, Worledge et al. disclose forming these layers to very thin thickness values meeting the claimed limitations (Paragraphs 0018 – 0019).
	Regarding claim 3, Worledge et al. disclose control layers meeting the claimed limitations (MgO).
	Regarding claim 7, Worledge et al. disclose FeCoV.
	Regarding claims 13 and 14, the Examiner notes that these limitation(s) are preamble limitation(s) which do not set forth any structure, but merely state(s) the purpose or intended use of the invention.  As stated in the MPEP, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”)” (MPEP 2111.02 – emphasis added).  In the instant case, the use of magnetic layers in magnetic memory devices and magnetic disks is well established in the magnetic recording arts. See also Figure 5 and Paragraphs 0006 – 0007 of Worledge et al., which disclose using these structures in MRAM (i.e. magnetic storage) devices which can be any shape – rectangular, disk-like, square, etc.
2.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 and 13 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Worledge et al. as applied above, and further in view of Han et al. (U.S. Patent App. No. 2007/023044 A1) and Yuasa (U.S. Patent App. No. 2007/0195592 A1).
Worledge et al. is relied upon as described above.
Regarding claim 1, while the Examiner maintains that Worledge et al. anticipates the claimed limitations for the reasons noted above, the Examiner notes that Worledge et al. is silent regarding the magnetic properties of the FeCoV layer (either in terms of magnetic moment per atom or saturation magnetization) and also fails to explicitly teach that the MgO layer acts as a seed or ‘control’ layer (only disclosing it as a barrier layer).  As such, as an alternative to anticipation if it is shown that the disclosed FeCoV EEML and MgO epitaxial control layer are somehow not anticipatory, the Examiner maintains that these layers are still obvious over the prior art for the reasons below.
Specifically, Han et al. teach FeCoV, as well as FeCoCr and FeCoMn are art recognized as high moment (bulk magnetization values > 2.0 T) materials used in magnetic storage applications (at least Paragraph 0016).  As noted above, values of 2.0 T would roughly correlate to 2.0 B, or significantly greater than 1.0 B.  Furthermore, Yuasa provides explicit teaching that the use of MgO(001) barrier and seed layers are well established in the art for facilitating the growth of bcc Fe-based layers, which is the same desired layer crystallographic structure as in Worledge et al. above (Yuasa, Abstract; Figures; and at least Paragraphs 0011 and 0014).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Worledge et al. to utilize FeCoV materials having magnetic moments per atom of at least 1.0 B (given teaching of >2.0 T as the magnetic moment of these layers3) and MgO(001) crystallographic control/seed layers as taught by Yuasa et al., as such an MgO crystallographic structure facilitates the BCC growth of the Fe-based magnetic layers.
Regarding claim 2, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine a thickness of the layer meeting applicants’ claimed limitations by optimizing the results effective variable through routine experimentation, depending on the desired end use (noting extremely thin layers are art recognized in the magnetic storage arts as exemplified by Worledge et al. above).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, this limitation is met for the reasons provided above.
Regarding claims 4 – 7, these limitations are met for the reasons noted above (equivalence of FeCoV, FeCoCr, and FeCoMn provided by Han et al. above and MgO(001) per Yuasa teachings).
Regarding claim 8, while Han et al. does not explicitly teach a FeCoMnCr alloy, such an alloy would have been obvious to a person of ordinary skill in the art given the explicit teaching that both FeCoMn and FeCoCr were suitable alloys.  Replacing some of the Mn with Cr (or vis versa) where both Mn and Cr are already shown as suitable additives to achieve high magnetic moment alloys would have been well within the knowledge of a person of ordinary skill in the art at the time of Applicants’ invention.  As such, the Examiner deems that FeCoMn, FeCoCr, and FeCoMnCr are known functional equivalents in suitable FeCo alloys possessing high magnetic moments, as taught by Han et al. above.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, FeCoMn, FeCoCr and (by corollary) FeCoMnCr are functional In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claims 13 and 14, these limitations are met for the reasons provided above in the 102(a)(1) rejection predicated on Worledge et al. above.
Regarding claims 15 – 21, the limitations other than the magnetic moment per atom are met for the reasons provided above.  Regarding the limitation that the magnetic moment per atom is at least 2.0 B (claims 18 and 20), the Examiner acknowledges that bulk magnetic moments of >2.0 T may not directly correlate with a magnetic moment per atom of at least 2.0 B.  However, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the magnetic moment per atom through routine experimentation, especially given the teaching in Han et al. above regarding the knowledge in the art that these classes of alloys are known high magnetic moment alloys.  I.e. since these are known high magnetic moment alloys, it would have been obvious that if one were directed to use such an alloy, one would seek to maximize its magnetic moment, be it the bulk magnetic moment or the magnetic moment per atom.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner notes that a person of ordinary skill in the art would readily appreciate that the better a magnetic material is; i.e. the higher its magnetic moment, the better it would perform as a magnetic material. This would potentially allow a similar magnetic strength to be achieved by using less (i.e. thinner layers) of a magnetic material, thereby saving in costs, size, etc.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 9 – 12 recite specific property limitations for the alloy layers recited in claim 1 that are deemed to be neither anticipate by, nor rendered obvious by, the prior art of record.  While ‘high magnetic moment’ alloys are desired to have bulk moments of >2.0 T, as noted by Applicants in their as-filed disclosure (and NPL article), as well as well established in the arts, values of bulk magnetization of 2.4 or 2.45 T or higher are extremely difficult to achieve and are known for only a handful of potential compositions (pure Co and some nitride films – see pertinent prior art – for example).  The use of the compositions recited in claim 1 to achieve these specific properties are deemed to require undue experimentation and there is insufficient specificity in the prior art to teach or render obvious the limitations of claims 9, 10, 11 or 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Snow NPL article (cited by Applicants) discloses the same invention as claimed (FeCoMn), but fails to qualify as prior art.  Tang et al. (’077 B1) disclose bulk magnetic moments of >2.4 T, but only for nitride films.  The other art cited has either been already discussed above or disclose similar ‘high moment’ materials as relied upon in the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
September 15, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that, sadly, the prior art refers to various properties as this bulk magnetization; ‘high Bsat’, ‘high bulk magnetic moment’, ‘high magnetic moment’, ‘high saturation magnetization’, ‘high saturation magnetic moment’, ‘high magnetic saturation flux density’….  Always, the desired magnitude is 2.0 Tesla or higher for this property, which is (basically) the bulk saturation property, BS or Bsat.
        2 For support of this position, see 2007 art cited to Yuasa (‘592 A1) applied below.
        3 See also cited, but not applied, pertinent prior art below, which disclose explicitly values of saturation magnetization for these classes of materials exceeding 2.0; including values as high as 2.34 T for FeCoV in Rawlings et al. Table 1 and >2.1 T for FeCoCr in Vas’ko et al. (‘487) at col. 6, lines 18 – 46.